Citation Nr: 0811777	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-31 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service until his 
retirement in September 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO personal hearing in 
April 2005.  The Board previously remanded these issues in 
August 2007.  


FINDINGS OF FACT

1.  The veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  Tinnitus was not manifested during the veteran's active 
duty service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R §§ 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

The record shows that in June 2003, January 2005, and August 
2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the January 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2003, which was prior to the 
September 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the subsequent 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the June 2003, January 2005 and August 
2007 notices provided what type of information and evidence 
was needed to substantiate a claim for service connection.  
Further, the August 2007 notice as well as a March 2006 
letter informed the veteran of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Thus, the requirements set 
forth in Dingess/Hartman have been met.
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in September 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not required. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.



Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss. Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

As service medical records appeared to indicate a decrease in 
hearing acuity and the veteran testified at the RO hearing 
that he was exposed to high noise levels in service, the 
Board previously remanded this case so that the veteran could 
be afforded a VA audiological examination, which was done in 
September 2007. 

The September 2007 audiological evaluation of the veteran 
indicated pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
0
5
5
10
20
Left
0
5
5
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
examiner indicated that the claims file was reviewed in 
conjunction with the examination.  The examiner found that 
there was no current hearing loss in either ear.  The 
examiner provided that the veteran had normal hearing 
sensitivity bilaterally.   

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

VA treatment records from August 2003 to January 2006 are 
silent with respect to any complaints concerning hearing 
loss.  The only other pertinent medical evidence of record is 
a February 2005 private audiological evaluation, which showed 
pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
10
10
10
10
20
Left
10
5
15
25
30


It does not appear that the Maryland CNC speech recognition 
test was done in accordance with VA regulations.  
Nevertheless, the puretone threshold readings do not show a 
hearing loss disability in accordance with 38 C.F.R. § 3.385. 

The Board acknowledges that service medical records appeared 
to show decreased hearing acuity as well as the veteran's 
statements concerning the effect his hearing loss has on his 
daily activities.  Nevertheless, in comparing the September 
2007 VA examination results to the regulatory criteria set 
forth in 38 C.F.R. § 3.385, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from bilateral hearing loss 
disability as defined for VA compensation purposes.  
According to the September 2007 VA examination, the veteran 
does not have an auditory threshold of 40 decibels or greater 
in any of the frequencies; or 26 decibels or greater for at 
least three of the frequencies.  Further, the veteran's 
speech recognition scores using the Maryland CNC Test were 
greater than 94 percent.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

In sum, a preponderance of the evidence is against the 
veteran's claim for bilateral hearing loss.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Tinnitus

The veteran is also seeking service connection for tinnitus.  
Service medical records are silent with respect to any 
complaints of tinnitus or ringing in the ears.  

In his hearing testimony, the veteran appeared to relate the 
ringing in his ears to his elevated blood pressure.  He 
stated that he currently did not have ringing in his ears 
since he had started taking blood pressure pills.  

The only post service medical evidence concerning tinnitus is 
the September 2007 VA audiological examination.  Again, the 
claims file was reviewed.  The veteran reported military 
noise exposure including artillery, radar and generator 
units.  He reported consistent use of hearing protection.  
The veteran denied non-military occupational noise exposure 
as well as recreational noise exposure.  The veteran reported 
onset of periodic tinnitus, which occurred when he listened 
to the television too loud and drove in the mountains.  The 
examiner opined that the claimed tinnitus was not caused by 
or related to acoustic trauma or hearing loss during military 
service and was more likely than not related to or caused by 
other factors, such as medications, medical conditions, or 
altitude changes.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for bilateral tinnitus is not 
warranted.  There is no evidence of tinnitus while in 
service.  The September 2007 VA audiological examination 
report stated that the veteran's tinnitus was not caused by 
or related to acoustic trauma.  The first medical evidence 
record concerning tinnitus is the September 2007 examination, 
which was 11 years after service so there is no supporting 
evidence of a continuity of pertinent symptomatology.  
Significantly, in his hearing testimony, the veteran related 
the ringing in his ears to his elevated blood pressure for 
which he is not service-connected. 

Further, the Board has considered the veteran's contentions.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for tinnitus or 
ringing in the ears.  Here, the veteran is competent to say 
that he experienced symptoms while in service.  However, the 
veteran's contentions are outweighed by the September 2007 VA 
opinion finding that tinnitus is not related to service.  

Thus, again, a preponderance of the evidence is against the 
veteran's claim for tinnitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


